Citation Nr: 1818213	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.   10-23 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for borderline personality disorder and histrionic personality disorder.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), an anxiety disorder with panic attacks, a bipolar disorder, and major depression.

3.  Entitlement to a total disability evaluation based on individual unemployability (TDIU).


WITNESS AT HEARING ON APPEAL

The Veteran 




ATTORNEY FOR THE BOARD

S. Baxter, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1981 to February 1982.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In April 2012, the Veteran testified before the undersigned at a hearing held at the RO.  A transcript of that hearing is of record.

This matter was previously remanded by the Board in August 2017.  As discussed below, the RO is not in substantial compliance with the Board's directives on remand.  Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Board finds that the Veteran's claim must be remanded to ensure compliance with the directives of the Board's prior remand.

In August 2017, the Board remanded these matters to afford the Veteran a VA examination addressing her mental health conditions.  The Veteran had previously failed to show to her previously scheduled VA examinations.  The Board asked the RO to document all attempts to notify the Veteran for all scheduled VA examinations and to verify the Veteran's current mailing address. 

On an October 2017 VA 21-0820, indicates that the RO was able to contact the Veteran via telephone.  The Veteran provided the RO with her current phone number and current mailing address.  She informed the RO that she was no longer represented by her attorney J.D. and that she was awarded social security disability for her mental conditions.  The Board notes that the RO did not list the Veteran's current phone number or mailing address on this report.  

With respect to the requested VA examination, a Compensation and Pension (C&P) Examination Inquiry shows a mental disorder and PTSD examination request was initiated on December 23, 2017.  At the beginning of the VA examination request listed the wrong mailing address for the Veteran.  On the same document further down the RO informed that C &P clinical staff that the address of record in CAPRI records was not the correct mailing address and provided the Veteran's updated mailing address. 

After review of the record, the Board finds that it is unclear if the C&P clinical staff mailed the notification to the correct address or the RO contacted the Veteran to inform her of the scheduled VA examination.  The January 2018 supplemental statement of the case indicated that the Veteran failed to report to her scheduled VA examination for January 10, 2018.  There is no documentation of record that the Veteran was notified for the schedule VA examination.  Nevertheless, based upon review of the evidence, the Board finds that it is unclear whether the Veteran was properly notified of her VA examination.  See Kyhn v. Shinseki, 716 F.3d 572 (Fed. Cir. 2013) (reversing Kyhn v. Shinseki, 23 Vet. App. 335 (2010) which involved the presumption of regularity in notification of VA examinations).  

The Board notes that the previous August 2017 Board remand directed the RO to document all attempts to provide notice to the Veteran and all available methods used should be documented in the electronic file.  There is no documentation of record.    

A Board remand confers upon the Veteran, as a matter of law, the right to compliance with the remand order.  Stegall, 11 Vet. App. at 270-71.  Thus, in accordance with Stegall, remand for full compliance with the Board's prior remand is warranted.

The Board reminds the Veteran that VA's duty to assist him with these claims is not a one-way street.  If she wants help in its development, he cannot passively wait for it in those circumstances where she may or should have information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  There is a presumption of administrative regularity in VA processes, procedures, and mailings allowing the assumption that VA has properly discharged its duties and responsibilities.  See Ashley v. Derwinski, 2 Vet. App. 62, 64 (1992) (the "presumption of regularity" applies to the official acts of public officers, and in the absence of clear evidence to the contrary, it must be presumed they have properly discharged their official duties); see also Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994).  This presumption of administrative regularity does not diminish the Veteran's responsibility to keep VA informed of address changes and, if he does not, VA is not obligated to turn up heaven and earth to find him.  See Hyson v. Brown, 5 Vet. App. 262, 265(1993).  However, this presumption is rebuttable, when there is clear evidence of non-delivery (as confirmed by the U.S. Postal Service returning the mail as undeliverable), and if there is another address on file at which the Veteran perhaps could be located.

Thus, while VA has a duty to ensure adequate notice is provided, this duty does not extend to providing unlimited opportunities to appear for a medical examination.  Therefore, the Veteran is cautioned that he has a duty to keep VA apprised of his current address and to cooperate by appearing for his examinations, once scheduled.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records related to the Veteran's claims.  

2.  Please contact the Veteran and request that she provide or identify any outstanding records pertinent to a psychiatric disorder.

3.  Then, schedule the Veteran for a VA psychiatric examination in order to determine the nature and etiology of any psychiatric disorder(s), which may be present, to include borderline personality disorder, histrionic personality disorder, PTSD, an anxiety disorder with panic attack, a bipolar disorder, and major depression.  The entire claims file, to include a complete copy of the REMAND, must be made available to the examiner designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  Any further indicated tests and studies (to include psychological studies, if warranted) should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail. 

Please provide notice of the scheduled VA examination to the Veteran.  Attempts to provide notice to the Veteran and available methods should be documented in a VA memorandum and documented in the electronic claims file.

In the scheduling of the examination(s), the Veteran should be notified that failure to report for any scheduled VA examination(s) without good cause shown may adversely affect the outcome of his claim and result in a denial.  38 C.F.R. § 3.655 (2017).

After examining the Veteran and reviewing the relevant evidence in the claims file, the examiner should identify all current psychiatric disorder(s) found.  With respect to each psychiatric diagnosis, the VA examiner should offer an opinion, consistent with sound medical principles, regarding the following questions:

Did any psychiatric disorder found clearly and unmistakably pre-exist the Veteran's period of service? 

For any such disorder so found, is it clear and unmistakable that the disorder was not permanently aggravated during the Veteran's period of service? 

For any disorder that did not clearly and unmistakable pre-exist service, is it at least as likely as not (50 percent or greater probability) that any such psychiatric disorder: had its onset in or is otherwise related to the Veteran's period of active duty, or was manifested within one year after the Veteran's period of active duty.

If PTSD is diagnosed, the examiner should offer an opinion as to whether it is at least as likely as not (50 percent probability or greater) that she has PTSD related to military sexual trauma related to any incident of the Veteran's active duty service or, if it clearly and unmistakably preexisting service, is it clear and unmistakable that it was not permanently aggravated thereby.  In rendering the requested opinions, the physician should specifically consider and discuss the Veteran's contentions, the lay statements of record, her April 2012 testimony, her service personnel and treatment records, and her VA and private medical records. 

The examiner should set forth all examination findings, along with a complete rationale for any opinion reached, in a printed report.  If the examiner determines that an opinion cannot be provided without resort to speculation, a complete rationale for that determination should be offered.

4.  Thereafter, readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case, to include consideration of all of the evidence associated with the claims file.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




